Citation Nr: 1547552	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-32 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the appellant's room and board costs at her independent living community can be considered an unreimbursed medical expense for purposes of computing death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to February 1946.  The Veteran died in January 1993.  The appellant in this case is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Center in Muskogee, Oklahoma.  

In July 2015, a video hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

The appellant is receiving aid and attendance benefits and a licensed physician has found that she needs to live in an assisted living facility as result of her medical disabilities.  


CONCLUSION OF LAW

The cost of the appellant's room and board at Southwest Mansions is a deductible medical expense.  38 U.S.C.A. §§ 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273; Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(h) (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant appeals a February 2014 administrative decision that denied facility costs for Southwest Mansions an independent living facility.  The RO found that the facility expense statement showed that Southwest Mansions did not provide nursing or medical services for the appellant.  The appellant argues that she moved into Southwest Mansions because of her deteriorating medical condition.  

Death pension benefits are available to a Veteran's surviving spouse as a result of the Veteran's nonservice-connected death.  Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rates specified in 38 C.F.R. §§ 3.23 and 3.24.  38 U.S.C.A. §§ 101(a), 1521(j), 1541(a); 38 C.F.R. § 3.3(b)(4).

The Veteran in this case served on active duty from June 1943 to February 1946. The appellant is the Veteran's surviving spouse.  See 38 C.F.R. § 3.50(b).  Thus, as the Veteran served during a period of war, in order to be entitled to nonservice-connected death pension benefits, the appellant must only meet the specific income and net worth requirements.  See 38 U.S.C.A. § 1541 ; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541 ; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period unless specifically excluded.  38 U.S.C.A. § 1503 ; 38 C.F.R. § 3.271.  The maximum annual rate of improved pension for a surviving spouse is specified by statute and is increased periodically under 38 U.S.C.A. § 5312.  See 38 C.F.R. § 3.23.

The maximum annual rates of pension and death pension (MAPR) payable are published in Appendix B of VA Manual M21-1 and are to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21.  

In determining annual income for payment of pension, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.

The following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses which have been paid in excess of five percent of the MAPR; and expenses of last illnesses, burials, and just debts.  38 C.F.R. § 3.272.  Income from Social Security Administration (SSA) benefits is not specifically excluded and therefore is included as countable income.  38 C.F.R. § 3.272 .

Unreimbursed medical expenses (UMEs) will be excluded from a surviving spouse's income when all of the following requirements are met: (i) they were or will be paid by a surviving spouse for medical expenses of the spouse, veteran's children, parent and other relatives for whom there is a moral or legal obligation of support; (ii) they were or will be incurred on behalf of a person who is a member or constructive member of the spouse's household; and, (iii) they were or will be in excess of 5 percent of the applicable maximum annual pension rate or rates for the spouse (including increased pension for family members but excluding increased pension because of the need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g)(2).   

The VA Adjudication Procedure Manual provides that if a beneficiary is "maintained in a home, assisted-living facility, or other institution, because the individual needs to live in a protected environment, all unreimbursed fees paid to the institution for custodial care ("room-and-board") and medical or nursing care are deductible expenses, as long as a licensed physician certifies that the individual has a medical condition that makes such a level of care necessary, or VA has determined the individual is entitled to aid and attendance or housebound benefits." M21-1MR, Part V, Subpart iii, Chapter 1, Section G.43.h.

As shown by the record, the appellant resides at Southwest Mansions.  The services provided at Southwest Mansions include two prepared meals daily, 24 hour emergency call cords (bedroom and bathroom), shopping, errands/transportation and regularly scheduled housekeeping.  They also provide nursing services.  In the March 2014 aid and attendance examination, it was noted that the appellant was legally blind.  Her blindness, weakness and hearing restricted her activities/functions.  The appellant was found unable to bath without assistance and needed help with attending to hygiene.  Although she was found able to feed herself, it was determined that she was unable to prepare her own meals.  It was noted that the appellant did not need a nursing home but needed an assistive living facility.  

Here, the appellant was found to be entitled to aid and attendance benefits in a September 2009 rating decision, based on the assessment of licensed physicians.  It is also shown that she needs to live in an assisted living facility because she needs to live in a protected environment.  The Board finds that the above is sufficient to find that the fees paid to Southwest Mansions are deductible expenses.  In sum, the criteria for consideration of the expenses of the appellant's residence at Southwest Mansions as a deductible medical expense have been met.  Accordingly, the claim is granted.  


ORDER

Deduction of the cost of the appellant's room and board at Southwest Mansions as an unreimbursed medical expense for the purpose of calculating her countable income towards the payment of nonservice-connected pension is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


